IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00119-CR

DANNY DEMON AUSTIN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                              From the County Court
                               Navarro County, Texas
                             Trial Court No. C34404-CR


                             ABATEMENT ORDER


      On March 28, 2013, appellant, Danny Demon Austin, filed a pro se notice of

appeal in this matter, wherein he requested that the trial court appoint him counsel to

handle this appeal. On April 5, 2013, the trial court appointed appellate counsel to

handle appellant’s appeal.

      Our records reflect that the Reporter’s Record and the Clerk’s Record were filed

on April 23, 2013 and May 6, 2013, respectively. Pursuant to Texas Rule of Appellate
Procedure 38.6(a), appellant’s brief was due thirty days from May 6, 2013. See TEX. R.

APP. P. 38.6(a). To date, we have not received a brief in this matter.

          On June 21, 2013, this Court informed appellant’s counsel that appellant’s brief

was late. Counsel responded on July 12, 2013, by filing a motion for extension of time to

file a brief in this matter.1 This motion, however, did not contain a certificate of service

or any indication that the motion had been served on the State.                        See id. at R. 9.5.

Accordingly, on July 31, 2013, this Court informed counsel that he needed to serve a

copy of his motion on the State and provide this Court with proof of service within

fourteen days of July 31, 2013. We have not received a response to our July 31, 2013

letter.

          At this point, we abate this cause to the trial court with instructions to hold a

hearing to determine: (1) why appellant did not serve his motion on the State; (2) why

appellant has not timely responded to this Court’s notices; (3) whether appellant still

desires to proceed with the appeal; and (4) whether appellant is receiving effective

assistance of counsel.

          The trial court shall conduct the hearing within twenty-one (21) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

records within thirty-five (35) days after the date of this order.




          In his motion, appellant requested “an extension of not later than July 19, 2013” to file an Anders
          1

brief; however, as stated above, we have not received a brief in this matter.

Austin v. State                                                                                       Page 2
                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Abated
Opinion delivered and filed August 29, 2013
Do not publish




Austin v. State                                            Page 3